Citation Nr: 1309945	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for a chronic respiratory disability, to include pulmonary vascular disease (PVD), interstitial lung disease, and chronic obstructive pulmonary disease.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  In April 2011, the Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO).  In March 2012, the Veteran and his wife appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The Veteran's claim for service connection for a pulmonary disability was previously developed as two separate issues-entitlement to service connection for PVD and for interstitial lung disease.  The Veteran is not competent to provide a diagnosis for his lung symptoms, and the undersigned, at the Veteran's Travel Board hearing, observed that these claims should be considered together.  Moreover, the evidence also includes a diagnosis of chronic obstructive pulmonary disease, which the Veteran mentioned at his Board hearing.  Similarly, the claim for service connection for depression has been revised to include any acquired psychiatric disability, inasmuch as the file also includes a diagnosis of generalized anxiety disorder, and the Veteran is, again, not competent to diagnose his condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).   

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at his Travel Board hearing in March 2012, the Veteran withdrew the issue of entitlement to a compensable rating for bilateral hearing loss from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.  In the present case, the appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss was withdrawn on record at the March 2012 Travel Board hearing.  In addition, the Veteran followed up with a signed, written statement that he wished to drop his appeal as to that issue.  Hence, there remain no allegations  of errors of fact or law for appellate consideration, as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed, as to the issue of entitlement to a compensable evaluation for bilateral hearing loss.




ORDER

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.


REMAND

Concerning the issue of entitlement to service connection for a pulmonary disability, the Veteran contends that his symptoms began in service after he was exposed to fumes for a considerable period of time.  He recalls engaging in a lengthy project that involved welding in a confined area (a fuel tank).  He says the space did not have ventilation, and that he was not supplied with any respiratory equipment.  He states that he had been told by a private doctor that he had white spots on his lungs, which the doctor told him were probably due to the welding.  He indicated that he would attempt to obtain a statement from this doctor.  Although no such statement has been received, the Board finds that his testimony regarding claimed in-service exposure as well as his statement as to what the doctor told him is sufficient to trigger an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (the requirement that the evidence "indicate" an association between the disability and service or another service-connected disability does not mean that the evidence must be competent).  

In reviewing the file, the Board also notes that a VA treatment note dated in August 2009 noted that pulmonary function tests conducted at that time had been compatible with small airway disease, as well as PVD and/or interstitial lung disease.  The actual PFT report was noted to be in Vista Imaging Display, and is not included in the claims file.  The actual report is important, because the file also contains pulmonary function tests conducted for Social Security Administration (SSA) in February 2010 which include an interpretation of all or part of the tests noting that testing indicated normal spirometry (although it was noted that the Veteran's "lung age" was 71 years while his actual age was 55 years).  

With respect to the claim for service connection for an acquired psychiatric disability, the Veteran was afforded a VA examination in July 2011 to ascertain whether his depression was related to his service-connected disabilities of hearing loss, tinnitus and/or status post fracture of the right wrist.  The examiner concluded, however, that the Veteran did not currently have any Axis I mental disorder, and, hence, did not offer the requested opinion.  However, the record shows numerous instances during the appeal period on which a psychiatric disability was diagnosed.  These include a psychiatric hospitalization in May 2010, which noted a diagnosis of recurrent major depression, indicating that there may be times when his condition, if chronic, is in remission.  A mental status examination obtained by SSA in March 2010 resulted in diagnoses of major depressive disorder and generalized anxiety disorder.  In any event, the requirement that a current disability be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, an opinion as to the question of service connection for an acquired psychiatric disability must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).

Although the Board does not intend to imply that any specific outcome to the claim of service connection for a pulmonary disability is warranted, the psychiatric opinion should address whether the pulmonary disability is related to a psychiatric disability, to avoid another examination or remand if the claim were to be granted.  Again, this is solely for the purpose of efficiency, and no conclusion as to the outcome warranted should be inferred.  

Finally, the Board hearing transcript indicates that the Veteran may currently be followed for a psychiatric condition at a VA facility; therefore, updated records should be obtained, for both conditions at issue.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical records from the appropriate facility:
*  All records of chest or pulmonary studies, such as chest X-rays and/or pulmonary function tests, to specifically include the actual report of pulmonary function tests conducted on or about August 20, 2009, noted to be in "Vista Imaging."  
*  All records of treatment and/or evaluations which address lung/pulmonary complaints or disorders, and/or psychiatric complaints or disorders, dated from February 2011 to the present.

2.  Then, arrange for an appropriate VA examination to determine the diagnosis(es) for all chronic pulmonary disabilities currently present.  Provide an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that any such disability had its onset in service, or is otherwise etiologically related to claimed exposure to fumes from welding during service.  For purposes of this examination, accept the Veteran's history of in-service welding in a confined area as factual (see March 2012 Hearing Transcript, pages 3-5); the medical question is whether that history, considered with the other evidence of record, including the nature of any current pulmonary disorders, is consistent with the development of a chronic pulmonary disability due to that exposure.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated studies, such as X-rays, must be accomplished and the results reviewed prior to the final examination report.  

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Obtain an opinion, with examination if deemed indicated, from a psychiatrist regarding service connection for an acquired psychiatric disability.  Specifically, the opinion should address whether, for any acquired psychiatric disability shown at any time after July 2009, it is at least as likely as not (i.e., there is a 50 percent or more probability) that such disability had its onset during service, or was caused or aggravated (permanently worsened) by the Veteran's service-connected disabilities of bilateral hearing loss, tinnitus, and/or status post fracture of the right wrist.

In addition, the opinion should address whether it is at least as likely as not that the Veteran's non-service-connected pulmonary disability caused or aggravated any acquired psychiatric disability.  (No inference as to the final outcome warranted concerning the pulmonary disability claim should be drawn from this opinion request.)

The claims file must be available to the psychiatrist in conjunction with the opinion.  The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, to include any development needed to obtain adequate opinions, the RO should review the claims for service connection for a pulmonary disability and for an acquired psychiatric disability.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


